Green Mountain Coffee Roasters, Inc.
Executive Management Bonus Plan for FY 2006

 I.  INTENT

     The Executive Management Bonus Plan for fiscal year 2006 (the period from
     September 25, 2005 to September 30, 2006) is designed to recognize the
     contributions of key management employees to the achievement of business
     goals and objectives through a monetary bonus.

 II. PLAN FORMULA
      a. Qualifier
     
         In order for a participant to qualify for a bonus award, the
         participant must have performed their duties satisfactorily, in
         accordance with policies and procedures and in a manner that will
         enhance the quality of the working experience at, the image of and
         reputation of Green Mountain Coffee Roasters (GMCR).
     
      b. Payout
     
         The participant may earn a bonus on an annual basis during the plan
         year based on a combination of the organization reaching the Operating
         Profit target, the Earnings Per Share target, and the achievement of
         individualized goals. See Schedule A for details.
     
      c. Fiscal Year 2006 Program

Bonus target numbers will be individually communicated in the cover letter sent
with this plan description. Bonuses will be paid out on three sets of targets:

 * Great Game of Business. The target for FY 2006 is an Operating Profit target,
   which is set forth on Schedule A.

 * Earnings Per Share.

The FY 2006 EPS targets are set forth on Schedule A.
Individual Goals.
Please refer to individuals' FY 2006 Personal Performance Action Plans and Goal
Agreement Sheets.

 I.   EFFECTIVE DATE

      The terms and conditions of this Plan are for fiscal year 2006 of Green
      Mountain Coffee Roasters, Inc. (September 25, 2005 to September 30, 2006).

 II.  ELIGIBLE EMPLOYEES
       a. Participation is limited to executive management employees of Green
          Mountain Coffee Roasters identified by the CEO and Human Resources.
          Executive management employees are characteristically defined as:
           i.   Chief Executive Officer,
           ii.  Members of the Executive Leadership Team, and
           iii. Members of the Senior Leadership Team.
      
       b. To be eligible, a participant must be employed in an identified
          executive management position for a minimum of six months during each
          applicable fiscal year. Bonus payments to participants with at least
          six months service but less than twelve full months service in an
          identified executive management position will be prorated based on the
          number of months in the identified executive management. One half
          month is considered a full month.
       c. A participant who retires, dies, transfers to a position not covered
          by this Plan, or is placed on a leave of absence or lay-off, receives
          a prorated bonus payment under this plan provided IV (b) above is
          satisfied.
       d. A participant who resigns or is terminated for cause or unsatisfactory
          performance prior to receipt of payment receives no bonus payment
          under this Plan. A participant under a corrective action plan at the
          time of payout will not receive a payout.

 III. BONUS TERMS, CONDITIONS, AND PAYMENTS
       a. The provisions of this Plan do not constitute a contract of
          employment.
       b. Bonus payments are made as soon as practical following the issuance of
          the audited financial statements of GMCR for the applicable fiscal
          year, but no later than December 31, 2006.
       c. Annual payouts are made in accordance with GMCR's financial policies
          and procedures.
       d. Taxes will be withheld in accordance with Local, State, and Federal
          laws.
       e. At the discretion of the plan administrator and based on the
          availability of equity instruments, the bonus can be taken in stock.

 IV.  ADMINISTRATION
       a. This Plan is administered by Human Resources of GMCR. The HR team
          reviews and approves all individual bonus payments. Human Resources is
          guided by the intent of this Plan to provide a motivating bonus that
          rewards employees for their contributions to GMCR.
       b. The CEO and VP of Human Resources/Organizational Development have full
          power to construe or interpret this Plan and to make adjustments when,
          in its opinion, inequities may result. Their decision will prevail in
          all disputes.
       c. Because business conditions may change, the Compensation Committee of
          the Board of Directors of GMCR reserve the right to amend, modify, or
          cancel this Plan at anytime with written notice to the participants

Schedule B

Bonus Potential for Participants in the Executive Management Bonus Plan

Participant

Total % of Salary

% of Bonus
tied to
EarningsPer Share



% of Bonus
tied to
Great Game of Business Profit Sharing



% of Bonus
tied to
Individualized Goal Achievement



Chief Executive Officer

50%

90%

5%

5%



Chief Operating Officer

45%

90%

5%

5%



Chief Financial Officer

40%

90%

5%

5%



Vice President, HR & Organizational Development

40%

90%

5%

5%



         

Vice President, Sales

20%

15%

5%

* other plan



Chief Information Officer

30%

75%

5%

20%



Vice President, Supply Chain

30%

75%

5%

20%



Vice President, Marketing

30%

75%

5%

20%



Vice President, Environmental Affairs

15%

75%

5%

20%



Vice President, Social Responsibility

15%

75%

5%

20%



Vice President, Branded Sales

15%

75%

5%

20%



 